Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The recited range for the through-opening at more than 10 cm2 is not considered to have support in the specification as filed, for the specification states that the upper bound of the area is 1,000 cm2.  Furthermore, even were there verbatim support for 10 cm2 or greater (which there is not), such a recitation would still not comply with the written description requirement, for there is no reason for person having ordinary skill in the art to believe that the through-opening should have an area greater than that of the largest vehicle known to mankind (viz. the area should have an upper bound).
As claims 2-5, 8, and 9 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-5, 8, and 9 are also held to be rejected.

Claim Interpretation
The limitation “planar glass” is considered to exclude a glass layer made solely of fibrous glass material (e.g. woven fiberglass, glass fiber scrim, or a composite incorporating the aforementioned).  Furthermore, “glass” is considered to refer to solely materials that are inorganic in composition and not those colloquially known as “organic glass” (e.g. polymethyl methacrylate).  Although the specification states that glass encompasses “bendable plastic glasses”, it is noted that at a sufficiently low thickness, inorganic glasses exhibit plastic behavior (e.g. the cold bending mentioned in the instant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0003148 A1 (“Myles”) in view of U.S. 2014/0283472 A1 (“Moore”) and U.S. 2018/0169993 A1 (“Carstensen”) and as evidenced by U.S. 2015/0050476 A1 (“Zheng”).
Considering claims 1 and 8, Myles discloses a structural panel having a glass outer panel bonded to an aluminum honeycomb core, wherein the aluminum honeycomb core is sandwiched between skin layers (Myles abs.).  The glass outer panel reads on the claimed planar glass, and the aluminum honeycomb core reads on the claimed cell core.  fiberglass cloth pre-impregnated with a resin (id. ¶ 0022 and 0055, and Fig. 2), wherein the prepreg skin layer more distal to the glass outer panel reads on the claimed further layer made of a fabric.  It is hereby noted that cloth, as well understood by person having ordinary skill in the art, refers to a fibrous material produced by weaving, felting, or knitting fibers (see Zheng).  This means that any cloth is necessarily a fabric.  However, if this were not to be deemed the case (which is not conceded), on the account that person having ordinary skill in the art would understand glass cloth to be made by any of the three aforementioned methods, choosing to produce the glass cloth either weaving or knitting would be deemed obvious, especially in view of the fact that Myles recognizes that a cloth can be made by weaving (Myles ¶ 0071).  Furthermore, as Applicant does not specify an actual threshold for the lower limit of “high modulus of elasticity”, this limitation is interpreted broadly.  As such, glass fibers, which are known to have modulus of elasticity of 65 GPa or greater (if not higher at values exceeding 85 GPa), is deemed to be a material exhibiting high modulus of elasticity.  At least the fiberglass cloth per se is permeable for the claimed polymer prior to its solidification, for this fiberglass cloth is literally stated as capable of imbibing a polymeric resin.  Myles differs from the claimed invention, as it does not disclose 1) a honeycomb having cells filled with a hardened or solidified polymer and 2) through-openings having an area of more than one cell.
Re: deficiency 1), Moore teaches a filled honeycomb having a structured core and resin material embedded within the cells of the structured core and encasing the structured core (Moore ¶ 0014 and 0093-0095; Figs. 4A and 4B), wherein the resin material may fill all of the space inside the cells of the structured core (id. ¶ 0035).  Moore teaches that subsequent to the filling, the resin material may be cured and hardened (id. ¶ 0109).  The teachings of Moore is considered to read on the third clause of claim 1, as the resin material extend through the thickness of the structured core and covers a top and bottom surfaces of the structured core. 
Both Myles and Moore are analogous, as each is directed to honeycomb structures (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Moore could be applied to Myles, given that each reference is directed to honeycombs.  In particular, Myles discloses that thermosetting epoxy material that constitute the resin phase of the fiber reinforced skin layer is cured to effect the bonding of the skin layers to the aluminum honeycomb core (Myles ¶ 0022), and it is noted that epoxy is also used by Moore for filling the honeycomb taught therein (Moore ¶ 0083).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a resin-infused honeycomb for the honeycomb core in Myles, as Moore teaches that resin-infused and -encased honeycombs exhibits improved resistance to delamination (by creating mechanical interlocking), as compared to bonded honeycombs wherein resins sheets are joined to only the opposing surfaces of a honeycomb via adhesive but wherein no additional physical connection is present (Moore ¶ 0008, 0013, and 0098).  
Re: deficiency 2), it is noted that the limitation re the through-opening does not necessarily require an empty space that extends between the top and bottom surfaces of the cell core.  Rather, given that instant application states that the through-opening may be filled by an object (e.g. ¶ 0016 and 0038 of the instant application), the through-e.g. as shown in Fig. 7 of Carstensen) may span a subset of the aforementioned overall dimension, which overlaps the claimed range.  Carstensen is analogous, as it is from the same field of endeavor as that of the instant application (honeycomb used in structural panels).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have introduced localized regions of cells having smaller diameter into the honeycomb structural panel of Myles and Moore, as doing so allows the resulting panel to withstand stress experienced during use (Carstensen ¶ 0035-0036).  Myles as modified by Moore and Carstensen renders obvious claims 1 and 8.
Considering claim 2, adhesive layer 22 (Myles ¶ 0062) reads on the claimed connecting layer.
Considering claim 3, Myles discloses that a decorative design may be included (id. ¶ 0023).
Considering claim 4, given that the panel of Myles as modified by Moore and Carstensen can withstand bending stress, placing the panel in a bent configuration would have been obvious.
Considering claim 5, as the connecting layer is made of adhesive, it comprises an adhesive.
Considering claim 9, polymer is a resin.

Response to Arguments 
Applicant’s arguments (pg. 4 ¶ 2+ of response filed on 5 August 2021, henceforth “Response”) with respect to all 35 U.S.C. 112(b) rejections as set forth in the Non-Final Office Action of 15 April 2021 (“NFOA”) have been fully considered and are persuasive.  The all 35 U.S.C. 112(b) rejections as set forth in the Non-Final Office Action of 15 April 2021 have been withdrawn.
Applicant's arguments with respect to all prior art rejections relying upon at least the previous cited reference Wang (pg. 4 ¶ 4 of response filed 11 January 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, all prior art rejections relying upon at least Wang have been withdrawn.
Applicant's arguments with respect to all prior art rejections relying upon at least the previous cited references Myles and Moore (pg. 4 ¶ 5 of Response) have been fully considered.  In view of amendments to claim 1, all previous prior art rejections relying upon at least Myles and Moore have been withdrawn.  A new line of rejection made in view of Myles and Moore has been instated above.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781